DETAILED ACTION
This Office Action is in response to the communication(s) filed on 7/22/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
With response to the double patenting rejection argument, it is noted that the new claims 21-40 have been broadened from previously presented claims 1-20 and are fully encompassed by claims 1-20 of U.S. Patent No. 11,078,852. It is further noted that the broadening of claims 1-20 byway or cancellation of claims 1-20 and entry of claims 21-40 necessitated a new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,078,852. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are essentially the same (with claims 21-40 of the present application being broader). The present application uses slightly different terminology, however, the differences in the terminology is obvious to a person having ordinary skill in the art before the effective filing date of the present invention. It is noted that claims 21-40 are broader than claims 1-20 of U.S. Patent No. 11,078,852 and is therefore encompassed by the claims of U.S. Patent No. 11,078,852.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 26-32 and 37-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Banks (US 2009/0043485 A1).
Regarding claim 21, Banks discloses a turbo-boost control system (fig. 1-8) for increasing power output of an engine, comprising: a control module for interpreting signals (52) and communicating with an electronic control unit (105/110)(via communication link 61); and a wiring harness (54) for communicating signals among one or more sensors (29, 41, 42, 67, 69, 44, 45, 46, 47, 48, 49) and the control module (52) (see at least fig. 5, 6 and paragraphs 53).
Regarding claim 26, Banks further discloses wherein the one or more sensors include any one or more of a TIP (48, 49) sensor, a TIP sensor harness connector, and a MAP sensor (41, 42, 44, 45) (fig. 5).
Regarding claim 27, Banks further discloses wherein the wiring harness comprises a cable, a TIP sensor connector, a TIP sensor harness connector, a signal connector, and a MAP sensor connector (see at least fig. 5).
Regarding claim 28, Banks further discloses wherein the TIP sensor connector is configured to be connected to the TIP sensor of the vehicle.
Regarding claim 29, Banks further discloses wherein the TIP sensor harness connector is configured to be connected to the TIP sensor connector of the vehicle (see at least fig. 5).
Regarding claim 30, Banks further discloses wherein the MAP sensor connector is configured to be connected to the MAP sensor of the vehicle (see at least fig. 5).
Regarding claim 31, Banks further discloses wherein the signal connector is configured to plugged into an input socket of the control module (see at least fig. 5).
Regarding claim 32, Banks discloses a method for a turbo-boost control system (fig. 1-8) for increasing engine power output of a vehicle, comprising: installing a control module (52) onto the vehicle; plugging a signal connector of a wiring harness into an input socket of the control module (fig. 5); routing a cable of the wiring harness from the signal connector to one or more sensors onboard (29, 41, 42, 67, 69, 44, 45, 46, 47, 48, 49) the vehicle; and plugging one or more connectors into the one or more sensors (see at least fig. 5).
Regarding claim 37, Banks further discloses wherein plugging the one or more connectors includes coupling a MAP sensor connector comprising the wiring harness with a MAP sensor of the vehicle (see at least fig. 5).
Regarding claim 38, Banks further discloses wherein plugging the one or more connectors includes disconnecting a TIP sensor connector of the vehicle from a turbo inlet pressure sensor (see at least fig. 5).
Regarding claim 39, Banks further discloses wherein plugging the one or more connectors includes coupling a turbo inlet pressure sensor harness connector comprising the wiring harness to the TIP sensor connector of the vehicle (see at least fig. 5).
Regarding claim 40, Banks further discloses wherein plugging the one or more connectors includes coupling a turbo inlet pressure sensor connector comprising the wiring harness to the turbo inlet pressure sensor (see at least fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Banks (US 2009/0043485 A1), in view of Okuyama (US 2005/0266743 A1).
Regarding claim 22, Banks discloses the invention above, but appears silent as to further comprising a signal adjuster for enabling manual adjustment of the power output.
Okuyama teaches a signal adjuster configured to enable manual adjustment of the power output of the engine in order to adjust the output of the engine (paragraphs 0031-0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Banks to having the signal adjuster of Okuyama in order to enable manual adjustment of the power output of the engine.
Regarding claim 33, Banks discloses the invention above, but appears silent as to further comprising a signal adjuster for enabling manual adjustment of the power output.
Okuyama teaches a signal adjuster configured to enable manual adjustment of the power output of the engine in order to adjust the output of the engine (paragraphs 0031-0039).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Banks to having the signal adjuster of Okuyama in order to enable manual adjustment of the power output of the engine.
For clarity, the signal adjuster is within reach of a driver of the vehicle.
Regarding claim 34, Banks as modified by Okuyama further discloses wherein installing the signal adjuster includes plugging a controller connector into a controller socket comprising the wiring harness (the signal adjuster needs to be able to send an input signal to the controller of the vehicle in order for the signal adjuster to work, thus it requires an electrical connection with the controller).
Claims 23-25 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Banks (US 2009/0043485 A1) and Okuyama (US 2005/0266743 A1), in view of Yoshida (US 2014/0116031 A1).
Regarding claim 23, Banks and Okuyama discloses using a hand control lever for manually adjusting power output, but appears silent as to using a rheostat.
Yoshida discloses an engine having an engine control dial 41 (rheostat) for designating the rotational speed of the engine (paragraph 0033, 0058) which is connected to the engine device (fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Banks to having the engine control dial of Yoshida in order to allow for precise control of engine rotational speed of the engine/engine performance.
Regarding claim 24, Banks as modified by Okuyama and Yoshida further discloses wherein the signal adjuster includes a control dial (41 of Yoshida) to facilitate hand operation of the rheostat.
Regarding claim 25, Banks as modified by Okuyama and Yoshida further discloses wherein the signal adjuster includes a cable extending from the rheostat to a controller connector to be plugged into a controller socket comprising the wiring harness (see at least fig. 1 of Yoshida).
Regarding claim 35, Banks and Okuyama discloses using a hand control lever for manually adjusting power output, but appears silent as to using a rheostat and a control dial.
Yoshida discloses an engine having an engine control dial 41 (rheostat and control dial) for designating the rotational speed of the engine (paragraph 0033, 0058) which is connected to the engine device (fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the present invention to modify the reference of Banks to having the engine control dial of Yoshida in order to allow for precise control of engine rotational speed of the engine/engine performance.
Regarding claim 36, Banks as modified by Okuyama and Yoshida discloses wherein mounting includes mounting the control dial and the rheostat on a dashboard of the vehicle and routing a cable comprising the signal adjuster to the controller socket (the control dial and rheostat needs to be able to send an input signal to the controller of the vehicle in order for the control dial and rheostat to work, thus it requires an electrical connection with the controller).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO EN MO whose telephone number is (571)272-9970. The examiner can normally be reached Monday-Friday 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XIAO EN MO/Primary Examiner, Art Unit 3747